Citation Nr: 0125763	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation for neurological disability under 
the provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in December 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
December 1958.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   In March 2001, the Board Remanded this case 
for additional development of the record.  That development 
having been accomplished, the case is now ready for final 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran underwent surgery for left carpal tunnel 
syndrome at a VA facility in December 1994.  

2.  The veteran did not sustain additional disability as a 
result of the December 1994 surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for neurological 
disability as the result of a VA hospitalization in December 
1994 under the provisions of 38 U.S.C.A. § 1151 are not met.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes a VA examination report and the 
records of a VA hospitalization in December 1994, as well as 
additional VA outpatient and inpatient records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.   

Further, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a neurological condition as the result 
of a VA hospitalization in December 1994.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case, and other communications have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
regulation, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  

The medical evidence shows that the veteran was hospitalized 
at a VA facility in December 1994 for surgical treatment of 
left carpal tunnel syndrome.  The records of that 
hospitalization reflect the complaint of worsening, dull, 
pins and needles-type pain in his left hand and arm over the 
previous year.  He also complained of dropping things, with 
numbness in the first and second digits in his left hand.  
Examination showed weakness in the palmar pollicis muscle and 
positive Tinel's and Phalen's signs.  Nerve conduction 
velocity testing confirmed the diagnosis of carpal tunnel 
syndrome.  Left carpal tunnel release was performed and the 
veteran was discharged from the hospital later that same day.  
The hospital records do not note any complications of the 
surgery.  

The reports of follow-up outpatient visits in late December 
1994 and January 1995 do not note any complaints or abnormal 
clinical findings regarding the left wrist or hand.  At the 
time of a June 1995 outpatient visit, the examiner indicated 
that the veteran reported an excellent result from the 
surgery; he was again able to use his left hand and had had a 
dramatic decrease in his symptoms.  The examiner noted that 
the incision was well healed.  

A VA outpatient record dated in October 1995 lists a variety 
of complaints, including numbness and tingling in the third 
and fourth digits of his left hand that would sometimes 
awaken the veteran at night.  The examiner did not report any 
pertinent abnormal clinical findings or pertinent diagnosis, 
but focused, rather, on his gastroesophageal reflux disease.  
Subsequent VA outpatient records dated through October 1996 
reflect evaluation and treatment for a variety of conditions, 
but those records do not mention any complaints or abnormal 
clinical findings regarding the veteran's left hand or wrist.  

The records show that the veteran was evaluated in December 
1997 for complaints of left hand pain and left index finger 
pain on flexion of his wrist.  Carpal tunnel syndrome was 
diagnosed and he was referred for physical therapy.  Other VA 
outpatient records dated from 1997 through September 2001 
reflect frequent evaluation and treatment for numerous 
unrelated medical problems, primarily cardiovascular or 
respiratory, but not contain additional references to 
complaints or abnormal clinical findings regarding the 
veteran's left hand or wrist.  

In June 2001, a VA neurological compensation examination was 
conducted.  The examiner noted that, following his December 
1994 carpal tunnel surgery, the veteran had "experienced 
significant relief of pain and disuse in his left hand for 
two years."  He then began experiencing recurrent pain that 
was not fully relieved with non-narcotic analgesics.  
Reportedly, the veteran was not considered a candidate for 
repeat surgery for the carpal tunnel syndrome.  On 
examination, there were multiple, well-healed surgical cars 
over the left wrist.  The examiner reported that there was no 
significant weakness or reflex asymmetry in the muscles of 
the upper extremities.  Tinel's sign was positive.  The 
examiner commented that, "I believe that this patient 
continues to display symptoms associated with persistent 
median neuropathy after surgery.  I see no evidence that his 
neurological signs have worsened."  

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151.  

In determining whether additional disability exists, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination or 
treatment during which it is claimed that the disease or 
injury was sustained.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of examination or treatment, the following 
considerations will govern: (1) It will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith, and (2) the 
mere fact that aggravation occurred will not suffice to make 
the additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358.  

The veteran has contended that his left hand was injured 
during the December 1994 carpal tunnel surgery, that he had 
not been able to close his hand since the surgery, and that 
he also would have pain in the hand any time he used it.  

As indicated above, entitlement to benefits under § 1151 
requires that there be additional disability resulting from 
VA medical care.  Despite the veteran's contentions, the 
Board finds that the medical evidence does not show that he 
has any additional disability due to the December 1994 
surgery at a VA facility.  

Although the veteran has stated that he has not been able to 
close his left hand and has had pain on use of the hand since 
the surgery, the treatment records developed immediately 
after the surgery and during the subsequent years indicate 
that he received significant relief of his symptoms as a 
result of the surgery and was again able to use his left 
hand.  While an October 1995 outpatient record does note the 
veteran's complaint of numbness and a tingling sensation, the 
treatment records covering many years after the 1994 surgery 
contain very few notations of neurological or related 
symptoms or pertinent abnormal clinical findings.  Clearly, 
relief of symptoms does not reflect additional disability.  

Moreover, the recent VA examiner stated that the veteran's 
neurological signs had not worsened, presumably meaning that 
they were no worse than they were prior to the surgery.  
There simply is no medical evidence that the veteran 
developed additional disability due to the December 1994 
surgery or that the apparent recurrence of carpal tunnel 
symptoms in his left hand some time later was due to the 
medical treatment rendered by VA in December 1994.  The Board 
would point out that lay assertions regarding a medical 
diagnosis or etiology, including the veteran's own sworn 
testimony, do not constitute competent evidence, as lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any competent evidence indicating that the 
veteran sustained additional disability as the result of VA 
medical treatment, the Board concludes that the criteria for 
compensation under the provisions of 38 U.S.C.A. § 1151 are 
not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

